IN THE SUPREME COURT OF TIE STATE OF DELAWARE

ISAIAH W. MCCOY, § No. 558, 2012 and 595, 2012
§ (CONSOLIDATED)
Defendant Below- §
Appellant, § Court Below: Superior Court
§ of the State of Delaware in and
V. § for Kent County
§
STATE OF DELAWARE, § ID No. 1005008059A
§
Plaintiff Below— §
Appellee. §

Submitted: December 10, 2014
Decided: January 20, 2015

Before STRINE, Chief Justice, HOLLAND, RIDGELY, VALIHURA, Justices,
and BOUCHARD,1 Chancellor, constituting the Court en Bane.

Upon appeal from the Superior Court. REVERSED and REMANDED.

Erek L. Barron, Esquire, (argued), Whiteford, Taylor & Preston, LLP, Bethesda,
Maryland; and Herbert W. Mondros, Esquire, MargolisEdelstein, Wilmington,
Delaware, Attorneys for Defendant—Below, Appellant.

John R. Williams, Esquire, Department of Justice, Dover, Delaware, Attorney for
Plaintiff-Below, Appellee.

HOLLAND, Justice:

1 Sitting by designation pursuant to art. IV, § 12 of the Delaware Constitution and Supreme
Court Rules 2 and 4(a) to ﬁll up the quorum as required.

This is a direct appeal from the convictions and death sentences of Isaiah
McCoy (“McCoy”). Seven counts were submitted for the jury to decide: (1) First
Degree Murder, intentionally causing the death of another person under 11 Del. C.
§ 636; (2) First Degree Murder, recklessly causing the death of another person
while engaged in the commission of or the attempt to commit Robbery First
Degree under 11 Del. C. § 636; (3) Possession of a Firearm During the
Commission of a Felony (Murder First Degree) under 11 Del. C. § 1447(a); (4)
First Degree Robbery under 11 Del. C. § 832(a); (5) Possession of a Firearm
During Commission of a Felony (Robbery First Degree) under 11 Del. C.
§ 1447(a); (6) Second Degree Conspiracy under 11 Del. C. § 512; and (7) Motor
Vehicle Theft under 11 Del. C. § 841(a). On June 29, 2012, McCoy was found
guilty as to all but Count 7.

Following McCoy’s two convictions for First Degree Murder, the trial court
held a capital murder penalty hearing on July 3-10, 2012.2 On July 11, the jury
found the following aggravating circumstances: the defendant was previously
convicted of a felony involving the use of, or threat of, force or violence upon
another person; the murder was committed while engaged in the commission of a
robbery; and the murder was committed while engaged in the commission of, or

attempt to commit, or ﬂight after committing or attempting to commit Robbery in

2 11 Del. C. §4209(b).

Abraham Patz, who lives across the street from the bowling alley, also testiﬁed to
hearing gunshots, and seeing a man “stumbling through the parking lot, and a large
white SUV taking off at a high rate of speed out of that parking lot.” He also could
not determine whether there were passengers in the SUV from his vantage point.

Ella Hickman, who had been walking in the area at the time of the shooting,
testiﬁed that she saw two individuals in a white SUV in the parking lot. She then
saw two men approaching the vehicle, but she was “positive” that McCoy was not
one of them. She also testiﬁed that the taller of the two men approaching the
vehicle was wearing a black baseball cap with red letters, which she identiﬁed as
the hat in evidence that had been taken from McCoy’s basement by the police. She
did not know McCoy before the shooting.

Johnnie Shockley, who identiﬁed himself as Munford’s best friend, testiﬁed
that Munford frequently sold ecstasy, and that he typically carried a .22 handgun to
drug deals. The police found forty .22 caliber bullets in the car, but no handgun.

There was also testimony at trial about McCoy’s phone records, which show
that Williams called him multiple times immediately after the shooting, despite her
claim to the police that did not contact him after leaving his house. Williams also
testiﬁed that she called Munford after running away from the vehicle on the night

of the shooting, but there was no evidence of this call on her phone records.

11

Procedural Background

McCoy was indicted on July 6, 2010, for ten offenses, including six for
which he was convicted: First Degree Murder; First Degree Murder During a First
Degree Robbery; Possession of a Firearm During the Commission of a First
Degree Murder; First Degree Robbery; Possession of a Firearm During the
Commission of a First Degree Robbery; and Second Degree Conspiracy. The State
entered a nolle prosequi for additional charges of Kidnapping, First Degree
Conspiracy, and Theft of a Motor Vehicle. The State also severed a charge of
Possession of a Firearm by a Person Prohibited.

Jury selection in McCoy’s trial began on January 9, 2012, but was continued
on January 23 until May 14. On the second day of jury selection in May, McCoy
applied to proceed pro se, which the Superior Court allowed, with McCoy’s former
attorneys operating as standby counsel. Jury selection was completed on May 24.

The trial took place from May 29 to June 26. McCoy made a motion for
acquittal at the end of the State’s case. The Superior Court reserved judgment. At
the close of McCoy’s defense on June 25, the Superior Court denied McCoy’s
motion, ruling that “any rational trier of fact could ﬁnd the essential elements of
the crimes above beyond a reasonable doubt.” After the trial ended, the jury

deliberated for two days, returning a unanimous guilty verdict on six counts on

June 29.

12

The penalty phase of the trial took place from July 3-10, 2012, during which
McCoy refused to argue a mitigation case on his own behalf. McCoy made a
motion for a new trial under Rule 33 on July 5, which the Superior Court denied.
McCoy also renewed his motion for acquittal on July 9, which the Superior Court
again denied. I

On July 11, the jury unanimously found two of the statutory aggravating
factors required to impose capital punishment under Delaware law: McCoy had
previously been convicted of a violent felony,8 and he had committed the murder
while engaged in the commission of a robbery.9 By a 10-2 vote, the jury found that
the aggravating circumstances outweighed any mitigating circumstances, and
recommended that the death sentence be imposed.

The Superior Court also weighed the evidence, including a mitigation
notebook prepared by McCoy that was not shown to the jury. Ultimately, the
Superior Court agreed with the jury, and sentenced McCoy to death on October 11,
2012, for the two counts of First Degree Murder; 20 years of incarceration for the
possession and robbery charges; and 1 year of incarceration for the conspiracy
charge.

For his part in the crime, White accepted a plea bargain from the State. In

exchange for testifying against McCoy, he pled guilty to reduced charges,

8 11 Del. C. 4209(e)(1)i.
9 11 Del. C. 4209(e)(1)j.

13

including Manslaughter, for which he received an 18 year prison sentence.
Williams also accepted a plea offer. She pled guilty to Second Degree Conspiracy
for her role in setting up the drug deal and to hindering the prosecution for lying to
the police afterward, but received only supervised probation in exchange for her
testimony at trial.
Reverse Batson Error

McCoy’s lead argument is that the trial judge erred by sua sponte refusing to
accept one of his peremptory challenges. McCoy argues that the trial judge
violated his right to a fair trial by seating a juror with signiﬁcant potential bias over
his objection. In response, the State argues that McCoy’s peremptory challenge
was made in a racially discriminatory manner, contrary to Batson v. Kentucky,10
and that the trial judge’s refusal to accept McCoy’s peremptory challenge was
appropriately premised on a reverse Batson violation. In Georgia v. McCollum,
the United States Supreme Court extended its holding in Batson to peremptory
challenges made by criminal defendants.ll A State’s Batson objection to the
defendant’s exercise of a peremptory challenge is known as a reverse Batson
claim.

The record reﬂects that when McCoy exercised a peremptory challenge to

remove his eighth Caucasian juror from the panel, the prosecution made a reverse

10 476 US. 79 (1986).
11 Georgia v. McCollum, 505 US. 42 (1992).

14

Batson challenge, asking that McCoy provide some justiﬁcation for his peremptory
strike. McCoy responded by stating that the juror’s “son is Caucasian, he’s a
police ofﬁcer.” The trial judge then performed a Batson analysis, considered
McCoy’s past peremptory challenges and ultimately concluded that there was no
reverse Batson violation. Nevertheless, the trial judge issued a warning to
McCoy, telling him that he “must show that [his] challenges are non-purposeful in
terms of simply seeking the removal of a prospective juror on the basis of racial
classiﬁcation . . . .”

Thereafter, McCoy used his next four peremptory challenges to remove
Caucasian prospective jurors without objection from the State and without
questions from the trial judge. When McCoy used his thirteenth peremptory
challenge to strike a Caucasian male, however, the State noted that McCoy had
used all thirteen peremptory strikes on Caucasian prospective jurors. The trial
judge conducted a second complete Batson analysis and again found that a reverse
Batson violation did not occur. McCoy utilized his fourteenth peremptory

challenge to remove a Caucasian female Whose two brothers are police ofﬁcers.

The State did not object and the trial judge did not ask for any explanation.

15

McCoy used his ﬁfteenth peremptory challenge to remove Daniel Hanson
(“Hanson”),12 a Caucasian male. Hanson’s wife had retired ﬁve years earlier as a
counselor at the Smyrna Department of Corrections, where McCoy was an inmate.
The State did not object. HoweVer, the trial judge, sua sponte, questioned
McCoy’s peremptory challenge and stated: “Mr. McCoy, I’m going to need some
justiﬁcation because I can’t think of areason.”

McCoy responded with two justiﬁcations for his challenge. First, he
explained that Hanson had paused when answering whether he could ﬁnd McCoy

not guilty. Second, he stated:

[Hanson’s] wife is a counselor at DCC. I’m familiar with how
inmates treat these counselors at times, some of the issues that
went down. As he said, about ﬁve years ago, that’s around the
time when the lady was raped, the counselor lady, was raped in
Smyrna. So I’m pretty sure he probably heard about that. His
wife probably heard about that. So the counselors get an
outlook that they have and their spouses, it may trickle onto
their spouses things that they may have heard and for that it
doesn’t sit right . . . . I know on a day-to-day basis being back at
the prison how people treat these counselors and very
disrespectful way, throwing things on them like feces and
things of that nature. So I don’t know if he’s ever told her -- if
she’s ever told him anything about that but that just gives me a
lot of pause in allowing the juror to sit on a trial while I have
peremptory strikes to use, Your Honor.

12 In the interest of justice, this individual has been assigned a pseudonym because he did
nothing wrong and was simply discharging his civic responsibility in good faith by reporting for
jury duty.

16

The trial judge rejected McCoy’s explanations, and found that that there was “no
legitimate reason why [McCoy] would exclude the juror.”

The trial judge did not expressly refer to Batson when he refused to accept
McCoy’s peremptory challenge nor did he articulate a rationale for his ruling other
than there was “no legitimate reason why [McCoy] would exclude the juror.” If
the ruling was based upon the ﬁnding of a reverse Batson violation, a full Batson
analysis should have been conducted by the trial judge. Because we found an
incomplete record to review what appeared to be the trial judge’s attempted
application of Batson, we remanded this case to the Superior Court for completion

of the record and retained jurisdiction.13

When the State makes a reverse Batson challenge to a peremptory strike a
three-step inquiry is required. First, the trial judge must determine whether the
State has made a prima facie showing that the defendant exercised a peremptory
challenge on the basis of race.14 Second, if the showing is made, the burden shifts
to the defendant to present a race-neutral explanation for striking the juror in
question.15 Although the defendant must present a comprehensible reason, “[t]he

second step of this process does not demand an explanation that is persuasive, or

13 See Jones v. State, 938 A.2d 626 (Del. 2007).
1“ Batson, 476 US. at 96-97.
15 I

17

even plausible”; so long as the reason is not inherently discriminatory, it sufﬁces.16
Third, the trial judge must then determine Whether the State has carried its burden

of proving purposeful discrimination.17

This ﬁnal step involves evaluating “the
persuasiveness of the justiﬁcation” proffered by the [defendant], but “the ultimate
burden of persuasion regarding racial motivation rests With, and never shifts from,

the opponent of the strike,”18

which is usually the State in a reverse Batson
challenge.

The State did not object to McCoy’s use of a peremptory challenge to strike
prospective juror Hanson. Rather, the trial judge, sua sponte, demanded that
McCoy articulate to the court’s satisfaction his basis for striking Hanson.19
Accordingly, the trial judge, rather than the State, became the opponent of the
strike.

In this appeal, McCoy argues that the trial judge’s demand for an
explanation is “completely at odds with the very essence of a peremptory
challenge,” which is to permit a party. or counsel to remove a juror “for any reason

at all, as long as the reason is related to his View concerning the outcome of the

case.”20 McCoy submits that the trial judge erred by demanding an explanation

1" Purkett v. Elem, 514 US. 765, 767-68 (1995) (per curiam).

17 Batson, 476 US. at 98.

‘3 Purkett, 514 US. at 768.

‘9 A02151 at 177-78.

20 Batson, 476 US. at 89 (quoting United States v. Robinson, 421 F. Supp. 467, 473 (D. Conn.
1976), mandamus granted sub nom. United States v. Newman, 549 F.2d 240 (2d Cir. 1977)).

18

from McCoy for exercising a peremptory challenge, in the absence of an objection
from the State.

Other courts have allowed a trial judge sua sponte to inquire into an
attorney’s motives for exercising a peremptory challenge once the court observes a
primafacie case of racial discrimination.21 We hold that a trial judge may raise the
issue of purposeful racial discrimination sua sponte. However, like other
jurisdictions to consider this issue, we will also “insist upon a clear indication of a

prima facie case of purposeﬁll discrimination before trial courts are authorized to

actaaZZ

Batson sets forth a three—step procedure. At step one the moving party (here
the trial judge) bears the burden of establishing a prima facie case that the non—
moving party (McCoy) intentionally used his peremptory challenges to
discriminate against a cognizable group. In this case, upon remand, the trial judge
began his three part Batson analysis by summarily stating in one sentence: “With
regard to the ﬁrst prong, a prima facie showing was made that Defendant exercised
a peremptory challenge on the basis of race when he attempted to strike a 15th
Caucasian juror, Mr. Hanson.” Although there are no ﬁxed rules, we acknowledge

that “a pattern of strikes against jurors of a particular race could be prima facie

21 State v. Mootz, 808 N.W.2d 207 (Iowa 2012) (collecting cases).
22 Id. (quoting State v. Rivera, 852 N.E.2d 771, 785 (111. 2006)).

19

evidence of racial discrimination.”23 However, the Superior Court engaged in no
analysis to support that conclusion. It is the opponent of the strike’s burden to set
forth “facts and other relevant circumstances” to support an inference of
discrimination.24

The record reﬂects that the State made its ﬁrst reverse Batson objection
when McCoy executed his eighth peremptory challenge against a Caucasian
prospective juror. The trial judge conducted a complete three step Batson analysis
and found no reverse Batson Violation, but nevertheless warned McCoy about his
exercise of future peremptory challenges. McCoy then used his next four
peremptory challenges to strike Caucasian prospective jurors without any objection
from the State or comment by the trial judge. When the State objected to McCoy’s
thirteenth strike of a Caucasian prOspective juror, the trial judge conducted a
Batson analysis and again found no reverse Batson violation. Neither the State
nor the trial judge commented when McCoy used his fourteenth peremptory
challenge to strike a Caucasian juror with two brothers who were police ofﬁcers.

The trial judge’s z'pso facto ﬁnding of a prima facie case of racial
discrimination when a ﬁﬁeenth Caucasian juror was challenged by McCoy is
inconsistent with his speciﬁc prior ﬁndings of no reverse Batson violation during

the exercise of McCoy’s ﬁrst fourteen peremptory challenges, especially after

23 Id. (emphasis added).
2“ Batson, 476 US. at 96-98.

20

the First Degree. The ﬁnding of these aggravating circumstances made McCoy
eligible for the death penalty under l1 Del. C. § 4209. The jury found by a 10-2
vote, on both Counts 1 and 2, that the aggravating circumstances outweighed the
mitigating circumstances by a preponderance of the evidence. The jury
recommended the death penalty.

On October 11, the trial judge found that “the aggravating circumstances
found to exist outweigh the mitigating circumstances found to exist” and sentenced
McCoy to death on Counts. l and 2; 20 years incarceration (with the ﬁrst 5 years
mandatory) on Counts 3, 4, and 5; and 1 year incarceration on Count 6.

Issues on Appeal

In this appeal, McCoy alleges ﬁve grounds on which his convictions should
be reversed. First, he argues that the Superior Court violated McCoy’s right to a
fair trial by seating a juror with signiﬁcant potential bias. Second, he contends that
the State’s prosecutorial misconduct violated McCoy’s due process rights. Third,
he submits that the evidence was insufﬁcient to sustain McCoy’s convictions.
Fourth, he argues that the Superior Court erroneously failed to instruct the jury on
accomplice testimony before one of the State’s witnesses testiﬁed, as required by

Brooks v. State.3 Fifth, he alleges Delaware’s capital punishment process violates

3 40 A.3d 346 (Del. 2012).

carefully considering the merits and rejecting the only two peremptory strikes
(eight and thirteen) that were even questioned by the State.

The quintessential reverse Batson claim involves the prosecution arguing
that a minority defendant is engaging in racial discrimination because he is striking
white jurors. Putting aside what may be distinctive reasons why any defendant
would prefer a jury as much like himself as possible, there is another contextual
difference from this situation and the'typical Batson challenge. Precisely because
African Americans like McCoy are members of a minority group, the pattern of his
peremptory strikes against only Caucasian members of the venire may provide less
of an inference for reasons of simple math. If a super-majority of the venire is
Caucasian, a pattern of striking white jurors is less telling evidence in itself that
race was a factor, because the mathematical odds would be that most potential
jurors questioned for the parties to strike would be Caucasian in the ﬁrst instance.
By way of example, we take judicial notice that 68.5 percent of Kent County’s
population is Caucasian; only 25.1 percent is African American.25

The fact that McCoy struck 14 white jurors before the Superior Court denied

his strike against Hanson does not provide us with sufﬁcient context to determine

25 US. Census Bureau, State & County Quick Facts, available at
http://quickfacts.consus.gov/qfd/states/10/10001 .htm (last Visited Jan. 15, 2015).

21

whether there was a discriminatory pattern.26 Although the jury ended up with ﬁve
black jurors, suggesting that there Were a number of black jurors in the venire,
because of the importance of a defendant’s right to be tried by a jury of his peers,
trial courts should be cautious to inhibit the use of peremptory strikes by a
defendant except after a careful application of Batson. That is especially true in a
situation where, as here, the defendant’s stated basis for the strike might well be
found by a trial court to constitute grounds for excusal for cause.

After summarily ﬁnding that a prima facie case of impermissible
discrimination had been established, the trial judge proceeded to the second step in
the Batson analysis. Upon remand, the trial judge found that McCoy articulated a
“non-discriminatory” reason for attempting to remove Hanson from the jury. If a
race-neutral explanation is provided, the burden shifts back, at step three, to the
opponent of the strike to make a record that would support a ﬁnding of pretext
based upon all of the facts and circumstances presented.27

Turning to the third and ﬁnal step of the Batson analysis upon remand, the
trial judge acknowledged that he had “to determine if [McCoy’s] reasoning was

mere pretext for a discriminatory purpose.” In deciding whether there was

26 See Jones 938 A.2d at 632 (“In determining whether a defendant has made a prima facie
showing of discriminatory intent, statistics are relevant”).
27 Purkett, 514 US. at 768.

22

purposeful discrimination and a reverse Batson Violation by McCoy, the trial judge
on remand wrote:

In so evaluating, this Court took into account the

preceding peremptory challenges of all Caucasian jurors,

as well as the Defendant’s weak reasoning for striking

Mr. Hanson. It is here that the Court took into account

the behavior of the Defendant as well as his previously

stated discriminatory reasons for racial preference.

Defendant smirking at the prosecutor during peremptory

challenges illuminated Defendant’s duplicity.

Defendant’s peremptory strike of Mr. Hanson was

nothing other than an attempt to remove an acceptable

juror because of a racial classiﬁcation that was not yet

verbalized.28

The trial judge’s sua sponte demand for an explanation from McCoy for
striking juror Hanson and his refusal to accept that admittedly race—neutral
explanation, must be Viewed in the context of the entire record and “all of the
circumstances that bear upon the issue of racial animosity?” We conclude that
there is no record support for the trial judge’s ﬁnding of pretext.
The record reﬂects that McCoy’s peremptory challenge to juror Hanson was

consistent with his prior counsel’s pattem of challenging jurors with potentially
biased connections. In fact, when McCoy was represented by counsel, the trial

judge struck for cause four jurors because their relatives worked at the

correctional facility where McCoy resides: (l) a juror struck for cause because

28 Emphasis added. ,
29 Snyder 12. Louisiana, 552 U.S. 472, 478 (2008).

23

her brother-in—law is a correctional ofﬁcer; (2) a juror struck for cause because his
son-in-law is a correctional ofﬁcer; (3) a juror struck for cause because her
husband is a correctional ofﬁcer; (4) a juror struck for cause because her husband
is a correctional ofﬁcer and McCoy believed he knew the juror’s husband.30 In
addition, McCoy’s prior counsel used a peremptory challenge to strike a juror who
had no connection to the Smyrna facility but had a relative that was a retired
correctional ofﬁcer in New Jersey.31 Unlike the pro se McCoy, however, his prior
counsel never received any demands for an explanation from the State or the trial
judge for exercising that peremptory challenge.

Thus, the record reﬂects that throughout voir dire both the trial judge and the
State repeatedly acknowledged that a juror who is related to a corrections
employee at the Smyrna facility where McCoy was housed may be excused for
cause. The trial judge struck four such jurors when McCoy was represented by
counsel. The trial judge also made a point of checking with counsel, to make
certain that it was okay with McCoy, when the very ﬁrst juror seated was a white
male who had an uncle who worked in corrections at the Smyrna facility. Later,
when McCoy was acting pro se, his standby counsel advised him on the record not

to seat a juror whose wife retired from the Smyrna facility. The State even argued,

30 See A00053-54 at 124-26; A00056 at 133436; A00067 at 179-80; and A00182-83 at 59-63.
31 See A00060-66.

24

when it wanted to challenge a juror for cause, that it strains credulity that a juror
whose uncle was a retired prison guard would have no biases:

“Her uncle’s a retired guard, but she professes no bias. I think

that answer strains credulity?’32

In View of this statement, it is not surprising that the State had no objection when
McCoy used his ﬁfteenth peremptory challenge to strike Hanson.

In the foregoing circumstances, for cause strikes were obvious and allowed
if made or a peremptory challenge was permitted without question. Nevertheless,
the same reasoning was characterized by the trial judge as “weak” when McCoy
pro se used a peremptory challenge to strike Hanson. That characterization is
contradicted by the record. Accordingly, we hold that the trial judge’s ﬁnding of
pretext and the denial of McCoy’s properly exercised peremptory challenge to
Hanson, a juror whose wife was a retired counselor from the Smyrna facility, was
clearly erroneous because it was internally inconsistent33 — after striking for cause
other jurors that had connections to employees at the Smyrna facility, allowing
McCoy’s prior counsel to exercise a peremptory challenge to a juror because the
juror was related to a retired correctional ofﬁcer in New Jersey, and not
questioning the State’s earlier argument that the relative of a retired prison guard

should be excused for cause on the basis of bias.

32 See A00270 at 53; AOO275 at 72 (emphasis added).
33 Banther v. State, 823 A.2d 467, 483 (Del. 2003) (internal inconsistency is one of three general
ways in which a factual ﬁnding based upon credibility could be clearly erroneous).

25

Although appellate courts must give deference to a trial judge’s step three
ﬁnding of pretext in a reverse Batson analysis,34 there is no record support for the
trial judge’s rejection of McCoy’s race-neutral reasons for striking Hanson.35 The
question now becomes what is the remedy when the right to exercise a peremptory
challenge is improperly denied?

Remedy Is New Trial

“‘There is nothing in the Constitution Of the United States which requires the
Congress [or the States] to grant peremptory challenges,’ . . . nonetheless the
challenge is ‘one of the most important of the rights secured to be accused . . . .”’36
It was used by the Romans in criminal cases.37 “The tradition of peremptory
challenges . . . was already venerable at the time of Blackstone, was reﬂected in a
federal statute enacted by the same COngress that proposed the Bill of Rights, was
recognized in an opinion by Justice Story to be part of the common law of the
United States, and has endured through two centuries in all the States.”38

Peremptory challenges ensure the jury that hears the case is acceptable to the

34 See Barrow v. State, 749 A.2d 1230, 1239 (Del. 2000).

35 Accord State v. Hecker, 942 N.E.2d 248 (NY. 2010).

36 Swain v. Alabama, 380 U.S. 202, 219 (1965) (internal citations omitted).

37 See J. PETTINGAL, AN ENQUIRY INTO THE USE AND PRACTICE OF JURIEs AMONG THE GREEKs
AND ROMANs, 115, 135 (1769). ‘

38 Holland v. Illinois, 493 ms. 474, 481 (1990) (internal citations omitted). For a complete list
of the number of peremptory challenges in each state to each side in different types of criminal
cases, see D. ROTTMAN & S. STRICKLAND, STATE COURT ORGANIZATION 2004, 233-37 (Aug.
2006) (state-by—state listing).

26

parties involved and preserve “‘the' role of litigants in determining the jury’s
composition . . . .”’39

In Rivera v. Illinois40 the United States Supreme Court reafﬁrmed there is no
federal Constitutional right to peremptory challenges. Accordingly, when states
provide for peremptory challenges, as all states do, they “confer a beneﬁt ‘beyond
the minimum requirements of fair jury selection’ [in the United States
Constitution] and thus retain discretion to design and implement their own

9’41

systems. Consequently, in Rivera, the Supreme Court held that an erroneous

ruling on a reverse Batson challenge is not a structural error requiring automatic
reversal under the United States Constitution, but left it for the states to decide
whether the “mistaken denial of a peremptory challenge is reversible error per

se.”42

Following Rivera, the majority of states have continued to apply an
automatic reversal rule on the basis of state law.43 In Commonwealth v. Hampton,
for example, the Supreme Judicial Court of Massachusetts stated: Given the
importance of peremptory challenges in state jurisprudence, “[w]e continue to

adhere to the View that, for purposes of State law, the erroneous denial of a

39 See McCollum, 505 US. at 57 (quoting Edmonson v. Leesville Concrete Co., Inc, 500 US.
614, 630 (1991)).

4° 556 US. 148 (2009).

41 Id. (citations omitted) (quoting Frazer v. United States, 335 ms. 497, 506 (1948)).

42 Id. at 162.

43 Mootz, 808 N.W.2d at 220; Hecker, 942 N.E.2d at 272; Commonwealth v. Hampton, 928
N.E.2d 917, 927 (Mass. 2010).

27

peremptory challenge requires automatic reversal.”44 Delaware law is consistent
with the holdings by the majority of the highest courts in other states.45

A defendant’s “fundamental right to trial by an impartial jury,” is secured by

both the Sixth Amendment to the United States Constitution and Article 1, Section

6

4 of the Delaware Constitution.4 However, the right to a trial by jury in the

Delaware Constitution is not phrased identically to its corollary in the original
federal Constitution or the federal Bill of Rights.47 Article 1, Section 4 of the
Delaware Constitution provides that f‘[t]rial by jury shall be as heretofore.” This
language has appeared in Article 1, Section 4 of three successive Delaware
constitutions — 1792, 1831 and 1897. '

In Claudio v. State, this Court reviewed the history and origin of the right to
trial by jury in the Delaware Constitution, vis—a-vis the history and origins of that
right in the United States Constitution. We concluded that the differences in
phraseology between the Delaware and the federal right to trial by jury are not
merely stylistic.48 “There is, in fact, a signiﬁcant substantive difference in the right

to trial by jury, as it has been preserved for Delaware’s citizens.”49

44 Hampton, 928 N.E.2d at 927.
45 See, e. g., Mootz, 808 N.W.2d 207; Hecker, 942 N.E.2d 248; Hampton, 928 N.E.2d 917.
46 Knox v. State, 29 A.3d 217, 223-24 (Del. 2011).
47 DEL. CONST. art. I, §§ 4 & 7; US. CONST. art. 111 and amend. 6.
:: Claudio v. State, 585 A.2d 1278, 1290 (Del. 1991).
1a.

28

In Claudio, this Court held that the history of the right to trial by jury “as
heretofore,” which has remained unchanged in the Delaware Constitution since
1792, demonstrates an unambiguous intention to equate Delaware’s constitutional
right to trial by jury with the common law characteristics of that right.50
Consequently, in Claudio, we held that all of the fundamental features of the jury
system, as they existed at common law, have been preserved for Delaware’s

citizens.51

Therefore, the proper focus of any analysis of the right to trial by jury,
as it is guaranteed in the Delaware Constitution, requires an examination of the
common law.52

At common law the peremptory challenge was considered to be a necessary
part of the right to trial by jury.53 In Swain, the Supreme Court traced the common
law development of the peremptory challenge from the early days of the jury trial
in England.54 The right to exercise peremptory challenges by both the prosecution
and the defense was the settled common law of England and incorporated by
reference in Article 25 when the 1776 Delaware Constitution was adopted. The

right to trial by jury was protected by Sections 13 and 14 in the 1776 Delaware

Declaration of Rights.

50 Id. at 1290-98.

51161

52 1d,; Swain, 380 US. at 219.
53 Swain, 380 US. at 219.

54 Id. at212-13.

29

However, this Court has recognized the validity of implementing procedures
which improve the operation of the jury system, as it existed at common law,
without changing the fundamental common law features of right to trial by jury.55
For example, in Claudio we held that the present procedure in the Superior Court’s
Criminal Rule 24(0), which provides for the simultaneous selection of regular and
alternate jurors and allows alternate jurors to be substituted prior to the
commencement of the jury’s deliberations, is the functional equivalent of the
common law system.56

Similarly, today we recognize that the functional equivalent of the common
law right to exercise peremptory challenges that has been preserved in the
Delaware Constitutional right to a trial by jury “as heretofore” is implemented by
Rule 24(b) of the Superior Court Rules of Criminal Procedure, which provides in
relevant part, as follows: “In capital cases, the state shall be entitled to 12
peremptory challenges and the defendant or defendants shall be entitled to a total
of 20 peremptory challenges. In noncapital cases, the state shall be entitled to 6
peremptory challenges and the defendant or defendants shall be entitled to a total

’7 57

of 6 peremptory challenges.

55 Claudio, 585 A.2d at 1290-98; Ruﬁ‘in v. State, 123 A.2d 461 (Del. 1956).
56 Claudio, 585 A.2d at 1298-1306.
57 DEL. SUPER. CT. R. CRIM. P. 24(b) (emphasis added).

30

the Due Process Clause and the Sixth Amendment to the United States

Constitution under Alleyne v. United States.4

Under 11 Del. C. § 4209(g)(2)a., this Court must also automatically review
every death sentence to determine whether “the death penalty was either arbitrarily
or capriciously imposed or recommended, or disproportionate to the penalty

995

recommended or imposed in similar cases . . . . We must also consider

“[w]hether the evidence supports the jury’s . . . ﬁnding of a statutory aggravating
circumstance . . . 3’6

We have concluded that the Superior Court committed reversible error when
it improperly denied McCoy’s right to exercise a peremptory challenge to strike a
potential juror. In addition, reversible error occurred when the prosecutor
improperly vouched for the credibility of a key witness for the State. We also»
address the pervasive unprofessional conduct of the prosecutor that permeated
these proceedings and compromised McCoy’s right of self-representation. Finally,

we examine the other issues raised by McCoy, since there will be a new trial, and

conclude that those issues are without merit.

4133 S. Ct. 2151 (2013).
5 11 Del. C. §4209(g)(2)a.
6 11 Del. C. §4209(g)(2)b.

An essential element of a defendant’s Delaware Constitutional right to a fair
trial is for the jury panel to be comprised of impartial or indifferent jurors.58 That
right is violated “if only one juror is improperly inﬂuenced.”59 This Court has
explained that:

Juror impartiality must be maintained not only in the
interest of fairness to the accused, but also to assure the
overall integrity of the judicial process. Furthermore,
“jury bias, either actual or apparent, undermines society’s
conﬁdence in its judicial system.60

This Court has stated that “‘[o]ne of the primary safeguards for impaneling a
fair and impartial jury is a defendant’s right to challenge prospective jurors, either

“’61 This Court has overturned convictions where the

peremptorily or for cause.
voir dire process prevented the use of peremptory strikes. For example, in Schwan
v. State, the Court reversed the defendant’s conviction, in part, because information
concerning a seated juror’s connection to the Attorney General’s Ofﬁce — the juror
was a child care center director where the trial prosecutor’s colleague took her
children — did not come to light until after jeopardy had attached and the defendant

had been deprived of his “historically important peremptory challenge right to

remove [the] juror without showing cause.”62 In Knox v. State, this Court reversed

5" Banther, 823 A.2d at 481.
59 Schwan v. State, 65 A.3d 582, 587 (Del. 2013) (quoting Hall v. State, 12 A.3d 1123, 1127
gDel. 2010)).
0 Id. at 588 (quoting in part Knox, 29 A.3d at 223).
2: Id. (quoting Banther, 823 A.3d at 482).
Id.

31

a conviction where it was not known until after trial that a juror was a victim in a
pending case involving the same prosecutor.63 The Court stated:

Because the trial judge failed to ask the venire members

whether they were victims of a crime, Knox did not have

a chance to probe Juror No. 8’s potential bias during voir

dire. Even if the trial judge had questioned Juror No. 8

and determined that Juror No. 8 could serve, any rational

defense counsel would be alerted to exercise a
peremptory challenge to strike Juror No. 8.64

In Riley v. State, this Court held that “peremptory challenges, when
appropriately executed, are an essential tool for eliminating potential jury bias and
must be available to any party, within constitutional limits.”65 The improper denial
of a peremptory challenge forces the defendant to be judged by a jury that includes
a juror that is objectionable to him.66 When this occurs, and the defendant properly
objected to seating the juror by attempting to exercise his Rule 24(0) right to use a
peremptory challenge“, and that objection is overruled by an erroneous ﬁnding of
a reverse Batson violation, prejudice must be presumed.68 Therefore, we hold that
a new trial is required when a juror is erroneously allowed to remain on the jury

despite the defendant’s valid peremptory challenge to that juror’s presence.

63 Knox, 29 A.3d at 223-24.

64 Id. at 224.

65 Riley v. State, 496 A.2d 997, 1012 (Del. 1985) (emphasis added).
66 Mootz, 808 N.w.2d at 225.

67 DEL. SUPER. CT. R. CRIM. P. 24(c); DEL. CONST. art. I § 4.

68 Mootz, 808 NW. 2d at 224-26.

32

Any other conclusion would leave McCoy without a remedy for the
erroneous denial of his right to exercise a peremptory challenge. Almost two
centuries ago, in Marbury v. Madison, Chief Justice Marshall, relying on
Blackstone’s Commentaries, stated: I“The government of the United States has
been emphatically termed a government of laws, and not of men. It will certainly
cease to deserve this high appellation, if the laws furnish no remedy for the
violation of a vested legal right.”69 in Dorsey v. State,70 this Court reached that
same conclusion as a matter of Delaware law. Accordingly, we hold that McCoy’s
death sentences must be vacated and his guilt or innocence determined at a new
trial.

Vouching By Prosecutor

McCoy’s next argument on appeal is that his due process rights were
violated by prosecutorial misconduct. This section of our opinion addresses the
two statements made in front of the jury during the guilt phase of the trial. The
ﬁrst statement involved vouching by the prosecutor with respect to one of the
State’s two key witnesses. The second statement was an inappropriate comment
but does not rise to the level of prosecutorial misconduct.

The prosecutor’s vouching statement occurred in the middle of his objection

during McCoy’s cross-examination of one of the key witnesses, Rekeisha

69 Marbury v. Madison, 5 US. 137, 163 (1803).
7° Dorsey v. State, 761 A.2d 807, 821 (Del. 2000).

33

Williams, the girlﬁiend of the Victim, James Munford. For context, the

immediately preceding exchange was as follows:

Q. Did you ever speak to him [i.e., Dashaun White, an
accomplice of McCoy]?

A. No.
Q. If I told you that Dashaun White—

[Prosecutor]: Objection, Your Honor. He’s trying to
introduce information that is not in evidence at this point.

The Court: Objection sustained.

The Defendant: Okay.

Q. Did you know — did you know from personal knowledge,
did you know that Dashaun White spoke to you —

[Prosecutor]: Objection, Your Honor. Again, this witness
has testified she didn’t eVen know the guy. She hasn’t seen him. She
didn’t talk to him. She obviously hasn’t spoken to the defendant
since he shot her boyfriend. How would she know anything about
Deshaun White; what he said to anybody?

This vouching statement came up in an unusual way—during a speaking
objection by the prosecutor, as quoted above. It was not specifically objected to by
McCoy at that time. Instead, he subsequently objected to the prosecutor’s
comment, twice, outside the presence of the jury.

The ﬁrst time, the following exchange ensued:

The Defendant: |D|uring his objection |prosecutorl made a

comment about Ms. Williams not having spoken to me since I shot
and killed James Munford; and that is completely inappropriate to say
in front of the jm.

34

. . . [(a digression on a related topic———whether speaking
objections are permitted),]

The Defendant: Your Honor, my major issue is not that. My

major issue is that, on objection, |prosecutor| stood up, pointed

towards my direction and said: That’s because she hasn’t seen the
defendant since he shot and killed James Munford' and I think that is

inappropriate.

 

The Court: Well, I didn’t hear it. I am not going to — I don’t
know whether the court reporter took it down or not; but I did not hear

it. But if that was made, it is inappropriate; and lprosecutorl should
not make that statement if he said that.

The second time, again outside the presence of the jury, McCoy expanded
on his objection, leading to the following exchange:

The Defendant: Your Honor, I would also — at this time, there is

still the issue of the comments [prosecutorl made earlier to the jug.

[Prosecutor]: That is not an issue. That has been addressed —

 

The Defendant: It has not been addressed because Your Honor
did not pull it up.

I asked my standby counsel to go to the court reporter to
see if she can pull it up. She has been able to pull it up and give you
word for word what [prosecutor] said; it was clearly improper. And I

believe that not only —— for him to be admonished but, also, for there to
be an instruction given to the jm concerning his words which were
personal opinion.

 

[Prosecutor]: It was not personal opinion. It was basically
reiterating the testimony of Rekeisha Williams.

The Defendant: He said Isaiah McCoy shot and killed James
Munford —

[Prosecutor]: Which is what Rekeisha Williams testiﬁed to.

35

The Court: Are you sure he wasn’t repeating what she said — let
me put a stop to this. Can you ﬁnd whatever Mr. McCoy is referring
to quickly for me?

(The record was read, as requested.)
. . . [(discussion whether jury was present earlier; it was)]

The Defendant: Your Honor, the problem with this is that the
objection was only to Dashaun White — whether or not she spoke to
him. Rather than objecting to that and stating the reason, he injected
into the conversation that — when the defendant killed her boyfriend,
which had nothing to do with —

The Court: You will also recall, Mr. McCoy — I will cut this off
because we have a jury waiting for us. We don’t want to irritate the
jury; it hurts both sides.

Let’s cut this off. I have said several times — I have

given several admonitions to the ju__ry. I have told them — I said
whatever you say that is not a question — to the jury — you are to
ignore as evidence. So I think I’ve rectified the issue already with the

jug several times as a matter of fact. So your objection stands, that is
it.

 

We’re not going to give any more admonitions at this
stage from what I understand. That’s it. I have ruled.

As these excerpts show, although the vouching statement was not objected

to in real time, McCoy subsequently raised this issue twice.

The record reﬂects that the prosecutor’s statement was a complete non

sequitur. McCoy was in the middle of cross-examining Williams about her

conversations with White, and the prosecutor interj ected a statement that Williams

had not talked to McCoy (the defendant) since McCoy (he) shot Munford

(Williams’ boyfriend).

36

At first, the statement appears to have been an error in transcription because
it makes no sense why the prosecutor would say that. The antecedent for “he” in
the statement is unclear, given that Williams was just testifying about her
communications with White. Conversely, “the defendant” unambiguously refers to
McCoy. As McCoy’s subsequent objections make clear, however, the “he”
referred to McCoy. According to McCoy, the prosecutor pointed in his direction

while making the statement.
“Improper vouching occurs when the prosecutor implies some personal

superior knowledge, beyond that logically inferred from the evidence at trial, that

the witness has testiﬁed truthfully.”71

The prosecutor plays a special role in the adversarial system
that is not limited to representing the State but also includes the
responsibility as a minister of justice. This responsibility
demands that the prosecutor avoid improper suggestions,
insinuations, and assertions of personal knowledge in order to
ensure that guilt is decided only on the basis of sufﬁcient

evidence.72
In Brokenbrough v. State, we cited to the Delaware Rules of Professional
Conduct and the ABA Standards relating to the Prosecution and Defense Functions

in denouncing prosecutorial vouching.73 Rule 3.4(e) of the Delaware Rules of

Professional Conduct prohibits an attorney at trial from asserting “personal

71White v. State, 816 A.2d 776, 779 (Del. 2003).

72 Kirkley v. State, 41 A.3d 372, 376-77 (Del. 2012) (citing Trump v. State, 753 A.2d 963, 968
(Del. 2000)).

73 Brokenbrough v. State, 522 A.2d 851, 859 (Del. 1987).
37

knowledge of facts in issue except when testifying as a witness, or stat[ing] a

personal opinion as to the justness of a cause, the credibility of a witness, the

culpability of a civil litigant or the guilt or innocence of an accused . . . 3’74

In Whittle v. State, we held that “[t]he prosecutor . . . undoubtedly
improperly vouched for the credibility of certain witnesses when he repeatedly
asserted that various key witnesses were ‘right.’”75 In Kirkley v. State, this Court
found the prosecutor’s closing statement that “[t]he State of Delaware is bringing
this charge because it is exactly what [the defendant] did” to be improper vouching
and reversed a jury verdict against the defendant.76 We reasoned that “[w]hen a
prosecutor implies that the State only bring claims when the defendant did what the

indictment charges, the prosecutor vouches for the State’s case”77 because such an

assertion is “an improper inference that cannot be drawn from the evidence.”78

In McCoy’s case, the prosecutor improperly vouched for Williams’
testimony by expressing his personal opinion that McCoy was guilty. Unlike in

Whittle, the prosecutor never explicitly referred to or endorsed the veracity of

74 DEL. RULES OF PROF’L. CONDUCT R. 3.4(e). Section 5.8(b) of the ABA Standards relating to
the Prosecution and Defense Functions (Approved Draft, 1971) similarly states: “It is
unprofessional conduct for the prosecutor to express his personal belief or opinion as to the truth
or falsity of any testimony or evidence or the guilt of the defendant.”

75 Whittle v. State, 77 A.3d 239, 246 (Del. 2013).

76 Kirkley, 41 A.3d at 375.

77 Id. at 377.

78 Id. at 378. We addressed a similar instance of improper vouching in Hardy v. State, 962 A.2d
244, 247 (Del. 2008). In Hardy, the prosecutor vouched for the State’s case by commenting that
falsely reported rapes do not go to trial. We held that this assertion “dramatically jeopardized the
fairness and the integrity of the trial, because that statement eviscerated the presumption of
Hardy’s innocence by inferring guilt from the mere fact the State chose to prosecute him.” Id.

38

Williams’ testimony, but instead gave his personal opinion that McCoy had shot
Munford. Similar to the statement made in Kirkley, the comment made here
implied that the prosecutor had superior knowledge unavailable to the jury. By
giving his own opinion on the guilt of McCoy, the prosecutor implicitly and
inappropriately corroborated Williams’ testimony and endorsed her credibility. As
such, the prosecutor’s objection constituted improper vouching of Williams’
testimony and thus prosecutorial misconduct under this Court’s reasoning in
Brokenbrough.

To determine whether prosecutorial misconduct prejudicially affects a
defendant’s substantial rights, we apply the three factor-test set out in Hughes 12.
State. 79 The three factors are: (l) the closeness of the case, (2) the centrality of the
issue affected by the error, and (3) the steps taken to mitigate the effects of the
error.80 The factors in the Hughes test are not conjunctive and do not have the
same impact in every case; for example, one factor may outweigh the other two.

Having established that the prosecutor’s comment was improper, we must
determine, using a harmless error standard of review, whether it prejudiced McCoy
by applying the factors set forth in Hughes. First, the record reﬂects that this was a
close case, premised primarily on accomplice testimony. There was no physical

evidence linking McCoy to Munford’s murder, and thus the credibility of the

79 Hughes v. State, 437 A.2d 559 (Del. 1981).
80 Id. at 571.

39

State’s witnesses was a crucial aspect to its case. Second, the improper comment
made by the prosecutor went directly to the primary issue of the case, the guilt of
McCoy. Finally, the trial court failed to remedy the situation by providing a
curative instruction or mitigate any impropriety the comment may have caused by
addressing it at all. This fact is especially relevant as “a jury is likely to give
special weight to the prosecutor’s arguments, not only because of the prestige
associated with the prosecutor’s ofﬁce, but also because of the fact-ﬁnding
presumably available to the ofﬁce.”81 '

As part of our calculus, we also take into account the insulting and
disruptive conduct of the prosecutor throughout the trial, as discussed below.
Although most of this misconduct occurred outside the jury’s presence, the
conduct set a tone for the trial that was disturbing and unacceptable and increased
the potential that the jury would decide the case by discounting the defendant’s
version of events for inappropriate reasons, a factor made even more important
given the centrality of witness credibility in this case. That conduct also was of a
nature calculated to hamper McCoy’s ability to present his defense effectively,

another relevant factor in persuading this Court that we cannot conclude this

instance of vouching can be deemed harmless. Accordingly, application of the

81 Whittle, 77 A.3d at 246 (internal quotations omitted).
40

State’s Version of Events

On the evening of May 4, 2010, James Munford (“Munford”) was fatally
shot once in the right side of his torso. Munford’s girlfriend, Rekeisha Williams
(“Williams”), testiﬁed at trial that she had arranged a drug deal the previous day
between Munford and McCoy. McCoy was supposed to purchase Munford’s 200
ecstasy pills in exchange for $750 and two grams of crack cocaine. Munford and
McCoy had never met, but Williams had known McCoy for at least several
months. Williams and McCoy agreed to meet in the parking lot outside the
Rodney Village Bowling Alley in Dover, Delaware. Dashaun White (“White”),
who is McCoy’s nephew7 and lived in the same house as McCoy at the time,
testiﬁed that McCoy invited him along on the pretext that McCoy would buy him
clothing. White and Williams testiﬁed that they did not know each other before
that night.

According to both White and Williams, Munford was sitting in the driver’s
seat and Williams was sitting in the front passenger’s seat of Munford’s Chevrolet
Suburban when McCoy and White arrived. McCoy and White approached the rear
passenger seat. McCoy entered the car, but instructed White to stay outside. After
speaking with Munford for a few minutes, McCoy pulled out a revolver. At that

point, Williams asked McCoy if she could leave, which he permitted.

7 White and McCoy are nevertheless close in age. White was 21 at the time of trial. McCoy
was 24.

Hughes test establishes the prosecutor’s vouching prejudicially affected McCoy’s
substantial rights to a fair trial and requires the reversal of McCoy’s convictions.

The second statement before the jury that McCoy challenges occurred on
June 20, 2012, during the State’s cross—examination of a witness called in the
defense’s case. McCoy objected to the questioning, and the following colloquy
ensued:

The Defendant: Your Honor, this is turning into another direct
for the State; that’s what this is turning into, Your Honor. I have an
issue with that because this is my case-in—chief and they are

conducting it as if it is their direct.

[Prosecutor]: That’s what happens when you call a State’s
witness. '

 

The Court: Just a minute. There is no need to talk about that.

There is nothing before the court in terms of an objection
that can be raised right now. Right now the State is proceeding in a
manner which the Court will allow.

The prosecutor’s statement “That’s what happens when you call a State’s
witness” was inappropriate, but it does not rise to the level of prosecutorial
misconduct.

Unprofessional Conduct

McCoy also argues that professional misconduct by the prosecutor
throughout the trial requires a reversal of his convictions. We have previously
emphasized that the prosecutor “represents all the people, including the defendant

who was being tried. It is his duty to see that the State’s case is presented with
41

earnestness and vigor, but it is equally his duty to see that justice be done by giving
defendant a fair and impartial trial.”82

“The advocate’s function is to present evidence and argument so that the
cause may be decided according to law. Refraining from abusive or obstreperous
conduct is a corollary of the advocate’s right to speak on behalf of litigants.”83
Beyond the general expectations for all Delaware attorneys, a prosecutor has
“special responsibilities” as “a minister of justice and not simply . . . an
advocate.”84 “This responsibility carries with it speciﬁc obligations to see that the
defendant is accorded procedural justice and that guilt is decided upon the basis of
sufﬁcient evidence.”85

The prosecutor’s conduct during McCoy’s trial frequently did not comport
with these ﬁindamental professional requirements. At one point, the judge
reprimanded the prosecutor for creating an improper tone at trial: “I don’t
appreciate your making frivolous statements in my view or matters which should
be taken seriously. I don’t like the cynicism that’s being generated. I don’t like
the facial expressions that you make sometimes.” Although the jury did not hear

most of the prosecution’s improper comments, the jury was present for several

instances of unprofessional behavior.

82 Hooks v. State, 416 A.2d 189, 204 (Del; 1980) (citing Bennett v. State, 164 A.2d 442, 446
(Del. 1960)).

83 DEL. LAWYERs’ RULES OF PROF’L. CONDUCT R. 3.5(d), GMT. [4].

:4 DEL. LAWYERS’ RULES OF PROF’L. CONDUCT R. 3.8, GMT [1].
5
Idaho
42

After McCoy asserted in his own testimony that the prosecutor was
misstating a prior witness, the prosecutor said, “It is the jury’s recollection that
counts,” which prompted the Superior Court to remind the prosecutor that such
commentary was inappropriate. During cross-examination, McCoy also objected,
from the stand, when the prosecutor contended that the time of the shooting was
known because “[t]here’s been testimony and the surveillance speaks for itself.”
The objection was sustained. The prosecutor later asked why McCoy felt nervous
about the police presence: “Even if you’re innocent?” The judge instructed the
jury to disregard this comment.

The following day, the prosecutor’s re-cross examination of McCoy
consisted only of “You had all night to think that up? . . . All night to think about
how to respond and rehabilitate your answers from yesterday, didn’t you?” The
trial judge did not caution the jury that this commentary was inappropriate, even
though we have warned about the possibility for juries to “give undue weight to
questions that prosecutors ask that imply facts not in evidence[,]”86 i.e., that
McCoy had fabricated his testimony overnight. Later in the trial, after McCoy
asked questions of a Witness on redirect, the prosecutor noted that McCoy’s
questions “certainly didn’t prompt any other questions,” which the judge also

asked the jury to disregard.

86 Baker v. State, 906 A.2d 139, 152 (Del. 2006).
43

Rather than ensure that justice be done, in accordance with the duties of a
“minister of justice,” the prosecutor in this case seemed to work to prevent McCoy
from defending himself properly. When McCoy initially made a motion to
represent himself, the prosecution tried to prevent McCoy’s counsel from arguing
that a “cool down” period was needed:

Your Honor, the defendant has now had two chances to address the

Court. On both occasions, he’s indicated his desire to proceed pro se.

He’s obviously thought this matter over for a while, and he’s reached

a point where he’s dissatisfied with the representation that he’s

receiving. He has that right. The only thing that should be done now,

quite frankly, under the law is the colloquy . . . . [D]efense counsel’s

position with regards to an application to proceed pro se is not an

issue to be considered at all by the Court, quite frankly.

During the trial, the prosecutor frequently objected to any attempt by the
judge, or McCoy’s former attorneys, whom the judge appointed as standby
counsel, to assist in any way. At the beginning of the trial, McCoy was speaking
with the judge about the appropriate way to question Williams without opening the
door to information about his gang afﬁliation. The prosecutor interrupted McCoy
midsentence: “Your Honor, I think I have to cut the defendant off from speaking
because he’s getting into the speciﬁcs of each statement may be inconsistencies
[Sic] and he’s leading towards asking the question of the Court, ‘How does he
handle it.”’

A few minutes later, the prosecutor objected after McCoy mentioned that his

standby counsel had advised him to request the Brooks instruction. “This raises an

44

issue that just began a moment ago. We’ve been watching standby counsel
providing the defendant with unsolicited advice which is contrary to their role and
the Court’s rule.” The judge determined there was no problem, but the prosecutor
again complained after McCoy objected to the prosecutor’s questioning of a
witness: “Your Honor, once again, I think that we have a situation where there was
an unsolicited advice by standby counsel . . . .” Once again, the judge found no
issue. The next day, the prosecutor repeated his protests: “This is about the fourth
time standby counsel has been whispering from the bench to the defendant what to
say, what to do, without a speciﬁc , request.” The judge still did not see any
indication of the standby counsel exceeding their role.

Even when standby counsel was clearly implicated in the issue before the
court, the prosecutor opposed their participation. A concern arose about discovery
materials that had been in the standby counsel’s possession, which they attempted
to address. The prosecutor immediately objected: “The State objects to standby
counsel saying anything to the Court. His sole role is to give advice, not to be Mr.

9)

McCoy’s mouthpiece. The prosecutor also objected to the judge asking standby
counsel for a legal memo on the same discovery issue. In response to the standby
counsel’s protest that‘McCoy could not do any legal research on his own, the

prosecutor retorted: “That’s not a creation by the State. That’s his own creation.”

Later in the trial, when McCoy’s standby counsel attempted to assist with

45

managing scheduling for McCoy’s Witnesses, given his inability to coordinate from
prison, the prosecutor objected: “First of all, I think standby counsel is exceeding
its authority by just raising the subject.”

Similarly inconsistent with the prosecutor’s “special responsibility” to
ensure justice is done, the prosecutor reﬁJsed any effort to extend courtesies to
McCoy, even when it would not have been an imposition or improper. During the
defense’s case, McCoy’s standby counsel requested that the State pause its cross-1
examination of McCoy because a “critical” witness would not be available after
the day scheduled for his testimony. The prosecutor objected: “That’s not the
State’s problem, Your Honor. If he’s under subpoena, he’s required to be in court
like any other witness regardless of what else he has scheduled.”

The prosecution also made a number of disparaging remarks about McCoy
throughout the trial, albeit not in front of the jury, which may have impeded his
ability to adequately represent himself so as to prejudice his ability to conduct his
defense. For example, during a discussion of McCoy’s attire at a pre—trial ofﬁce
conference, the prosecutor stated “I don’t care. You can dress him up. He’s still a
murderer.” At one point, the prosecutor reproached McCoy directly: “Start acting
like a man.”

The prosecution’s demeaning commentary focused particularly on McCoy’s

choice to represent himself: “the defendant may not know, because of his

46

” 66

inexperience with the law; as the Court knows and defendant may not know;”
“clearly the defendant doesn’t comprehend the concept of accomplice liability,”
“quite frankly, the defendant might not be aware because he lacks legal training;”
“[o]bviously, the defendant doesn’t know what the word coercion means,”
“[b]ecause of the rule of completeness, which obviously the defendant doesn’t
know about;” “[t]he defendant may not know because he is a novice in the legal
ﬁeld, notwithstanding his criminal record;” “[h]e obviously doesn’t know What a
legal question is;” “as the Court knows — the defendant obviously doesn’t,” “I have
been to law school, Your Honor. I understand the rules;” “I wish Mr. McCoy
would have read the deﬁnition of hearsay in the rules of evidence;” “Your Honor,
I’m sure the defendant does not know the case law;” “[t]he defendant should have
been paying more attention;” “[t]he defendant obviously doesn’t know what his
Fifth Amendment rights are;” “the trouble with dealing with somebody with a
limited education and no legal education is he doesn’t clearly understand what he’s
reading,” “Mr. McCoy is attempting to read my mind and he’s doing a very poor

’3 “

job of it because . . . I know what hearsay is; again, Mr. McCoy doesn’t seem to
get the thrust of the instruction;” [w]hat Mr. McCoy is arguing, correctly,
surprisingly,” “[a]s the defendant obviously doesn’t know;” “Mr. McCoy might

not be familiar with the laws of the State;” and “[o]bviously the defendant, because

of his lack of legal background and knowledge, doesn’t understand the concept of

47

peers;” “[tjhe defendant has not prepared his case adequately. He has relied on
hearsay testimony of friends and relatives who are willing to get on the stand to say
whatever he wants them to say, and now he’s angry because he can’t get it in.
That’s what happens when you rely on made-up evidence.”

The prosecutor’s unprofessional conduct did not go unnoticed by the judge.
Outside of the jury’s presence, the judge made multiple efforts to rein in the
prosecutor’s behavior. First, after opening statements, the judge scolded the
prosecutor, “Mr. [prosecutor], a couple of times I could have interrupted you. I
didn’t do that . . . . You went slightly overboard on your opening with a little bit of
argument, okay?” Later, after McCoy protested the prosecutor’s alleged improper
vouching, the judge stated: “Well, I didn’t hear it . . . . But if that [comment] was
made, it is inappropriate, and [the prosecutor] should not make that statement if he
said that.” Although the record does not reﬂect what the prosecutor said, the judge
also chided him following a discussion about cross-examination of a witness:

9

“[Mr. prosecutor], watch your language.’ After the prosecutor complained that
McCoy was being disrespectful to the judge, and McCoy apologized, the judge
commented to McCoy that the prosecutor “also should extend to you the courtesy
of the fact that you’re acting as your own counsel . . . . No one should be cynical

or smart-mouthed, to put it bluntly, about how you approach your case. So that

applies to everybody in this case.”

48

The judge also cautioned the prosecutor when McCoy requested copies of
photographs of McCoy’s tattoos that the prosecutor sought to enter into evidence.
The prosecutor remarked, “[l]ook at your arm,” prompting the judge to warn, “All
right. Comments should be directed to the Court, not to the parties . . . . No
displays of emotion should be shown by counsel and, Mr. [prosecutor], you have
done this before. I’m going to caution you this time. Please.”

The judge’s most extensive—and ﬁnal—reprimand to the prosecutor was
delivered during the penalty phase of the trial:

Listen, I’m reaching a level which I am very upset [about] [t]he way

the prosecution is handling this case. I don’t appreciate smart-ass

remarks, pardon my French but that’s what it is, [prosecutor]. You’re

being disrespectful to the Court as well as to Mr. McCoy and

witnesses. Your antics in this trial have been totally disrespectful, in

my view, of what properly should happen in a court procedure,

particularly a serious matter like this. I don’t appreciate off-the—cuff

remarks. I don’t appreciate your making frivolous statements in my

view or matters which should be taken seriously. I don’t like the
cynicism that’s being generated. I don’t like the facial expressions

that you make sometimes.

The Delaware Lawyers’ Rules of Professional Conduct state that a lawyer
shall not “engage in conduct intended to disrupt a tribunal or engage in undigniﬁed
or discourteous conduct that is degrading to a tribunal.”87 “In keeping with the

American Bar Association’s standards governing prosecution and defense

functions, we have held that it is improper for the prosecutor to disparage defense

87 DEL. LAWYERS’ RULES OF PROF’L. CONDUCT R. 3.5(d). See Christopher v. State, 824 A.2d
890, 893 (2003) (Del. 2003).

49

counsel or ‘sarcastically to mock the defense case . . . .’”88 While a prosecutor
“may strike hard blows, he is not at liberty to strike foul ones. It is as much his
duty to refrain from improper methods calculated to produce a wrongful conviction
as it is to use every legitimate means to bring about a just one”.89

The record reﬂects that the prosecutor mocked McCoy during cross-
examination, attempted to prevent him from using his standby counsel for legal
research and logistical assistance, and actively generated a level of “cynicism” that
permeated the trial, to quote the trial judge. Even if some of their efforts at
preventing McCoy’s standby counsel from assisting him were unsuccessful and
even if most of their sarcastic comments were made outside the jury’s presence,
the prosecutor’s repetitive pattern of unprofessional conduct set a tone for trial that
is inconsistent with the due process rights of a capital murder defendant.

A defendant has a right, under the Sixth Amendment to the United States
Constitution, to proceed pro se in a criminal trial.90 Article 1, Section 7 of the
Delaware Constitution, explicitly grants a defendant this right: “[i]n all criminal
prosecutions, the accused hath a right to be heard by himself or herself and his or

her counsel.”91 Prosecutorial misconduct that disparages a defendant for making

the choice to proceed pro se interferes with his right to a fair trial and his right of

8" Drumgo v. State, 976 A.2d 121, 124 (Del. 2009) (quoting Bruce v. State, 781 A.2d 544, 555
(Del. 2001)). See also Swan v. State, 820 A.2d 342, 354 (Del. 2003).

89 Hooks, 416 A.2d at 205 (quoting Berger v; United States, 295 US. 78 (193 5)).

9° Faretta v. California, 422 US. 806 (1975).

9‘ See Hooks, 416 A.2d at 189.

50

There was an inconsistency between White and Williams at trial as to
whether Williams asked if she could leave the vehicle, or if Munford requested that
on her behalf. White testiﬁed that Munford had asked McCoy if Williams could
leave. Williams testiﬁed that she had asked, and that her previous statements to
police to the contrary were not truthful. Around the same time Williams left,
McCoy instructed White to go to the front passenger’s side of the vehicle.
According to White’s testimony, Munford then attempted to leave the vehicle, at
which point McCoy shot him. White testiﬁed that he believed the bullet struck
Munford in the back, consistent with McCoy’s position in the back seat of the car.

Munford fell out of the car, but managed to run to the front of the bowling
alley as McCoy continued to shoot. None of those bullets struck Munford. The
medical examiner determined that Munford was only struck once, in the right side
of his torso, from what appeared to be a downward trajectory. Nonetheless, the
shot was fatal, and Munford died at the hospital soon after. After Munford died,
Detective Donald Christie found seven $100 bills in Munford’s pocket.

After Munford ﬂed the vehicle, according to White’s testimony, McCoy
instructed White to drive the Suburban to an abandoned house nearby, where they
wiped down the vehicle with White’s shirt. They apparently did not ﬁnd
Williams’ driver’s license, which the police later found in the front side pocket of

the vehicle. McCoy and White then walked to the home they shared with McCoy’s

self-representation. The record in this case reﬂects that the prosecutor’s conduct
was so demeaning and belligerent to McCoy, outside the presence of the jury, that
it reasonably could have affected the effectiveness of McCoy’s self-representation
in front of the jury.

The record reﬂects a pattern of unprofessional conduct by the prosecutor that
impugns the integrity of the judicial process. Most of the sarcasm directed at
McCoy related directly to his choice to exercise his right to defend himself under
both the Sixth Amendment to the United States Constitution and Article 1, Section
7 of the Delaware Constitution. Since McCoy will receive a new trial, we do not
decide whether such conduct constitutes an independent basis for reversal. The
prosecutor’s unprofessional conduct in McCoy’s case is the antithesis of the high
standards that are the hallmark of Delaware lawyers and must not be repeated.92

Sufﬁciency of Evidence

McCoy’s next argument is that the evidence presented by the State was
based solely on the uncorroborated testimony of accomplices and that no physical
evidence was presented. McCoy contends that this evidence alone was not
sufﬁcient to convict him. The State argues that it presented sufﬁcient evidence for
the jury, as the trier of fact, to convict McCoy of each crime for which he was

charged.

92 Christopher, 824 A.2d at 893.
51

A trial judge’s denial of a defense motion for a judgment of acquittal is
reviewed de novo. In doing so, “we must determine ‘whether any rational trier of

fact, after considering the evidence in the light most favorable to the State, could

have found the essential elements of the crime beyond a reasonable doubt.”’93

This Court has stated that “[t]he jury’s function is to decide whether the
evidence presented at trial proves, beyond a reasonable doubt, that the defendant
committed the charged crimes.”94 “‘[I]t is the sole province of the fact ﬁnder to
determine witness credibility, resolve conﬂicts in testimony and draw any

inferences from the proven facts.”’95 We have also stated:

The jury has “discretion to accept one portion of a witness’
testimony and reject another part.” But, in the rare case where
there is an irreconcilable conﬂict in the State’s evidence
concerning the defendant’s guilt, such as would preclude a
conviction beyond a reasonable doubt, the trial court must
remove the case from the jury’s consideration and grant a
motion for judgment of acquittal.96

In determining whether an irreconcilable conﬂict in the State’s case exists,
we apply the three-part test set forth in Washington v. State: ﬁrst, the conﬂict must
be in the State’s evidence; second the only evidence on the defendant’s guilt must

be the uncorroborated testimony of one or more accomplices; and third, the

93 Bethard v. State, 28 A.3d 395, 397-98 (Del. 2011) (quoting Winer v. State, 950 A.2d 642, 646
(Del. 2008)).

94 Washington v. State, 4 A.3d 375, 378 (Del. 2010).

95 Id. (quoting Poon v. State, 880 A.2d 236, 238 (Del. 2005)).

96 Id. (quoting Pryor v. State, 453 A.2d 98, 100 (Del. 1982)).

52

inconsistencies must be material to a ﬁnding of guilt.97 Applying this test in
Washington, we reversed a jury conviction of robbery based on the irreconcilable
accounts of the State’s only witness and the Victim of the crime.98 In that case, the
Victim of the robbery expressly testiﬁed that the defendant was not present?9 But
the State’s key witness, an accompliCe to the robbery, testiﬁed that the defendant
was present.100 Based on these facts we found that irreconcilable conﬂict existed in
the State’s only evidence.101

Relying on our decision in Washington, McCoy contends that the State’s
case against him contained irreconcilable conﬂict. He argues that the
inconsistencies between the testimony of White and Williams are enough to
overturn the jury verdict. He also argues that the witnesses’ testimony conﬂicts
with the Video surveillance offered by the State.

The State contends that it presented sufﬁcient evidence for a rational trier of
fact to determine that each of the statutory elements of the crimes charged was
proved beyond a reasonable doubt. The State concedes that there was conﬂict
among the testimony of White and Williams, but that the testimony of these two

witnesses was not the only evidence offered by the State at trial. The bowling

alley surveillance Video shows two men approaching Munford’s SUV and one man

97 Id. at 379.
98 Id
991d
100 Id
‘01 Id. at 380.

53

walking to the driver’s side door. The Video also shows Munford falling out of the
car, then getting up and attempting to ﬂee. The man on the driver’s side then
enters the vehicle and drives away. The police recovered the vehicle not far from
McCoy’s house.

Although not conclusive evidence of the crime, the video supplements the
testimony of the State’s witnesses. As such, McCoy has failed to satisfy the
second element of Washington. Further, although the testimony of the State’s
witnesses differed from one another’s in some instances, the jury was capable of
weighing the credibility of those Witnesses and the veracity of their statements.
Inconsistencies in testimony and credibility determinations have long been
questions for jury resolution.102 Although there was no physical evidence linking
McCoy to the crime, the record does not support McCoy’s argument that the
evidence was insufﬁcient to convict him.

Accomplice Testimony Instruction

McCoy contends that the trial judge violated his Fifth, Sixth, Eighth, and
Fourteenth Amendment rights by failing to instruct the jury on accomplice
testimony prior to Talan Bishop’s testimony. The State submits that Bishop does

not meet the deﬁnition of an “accomplice” under 11 Del. C. § 271(2)b. Since there

102 Tyre v. State, 412 A.2d 326, 330 (Del. 1980) (“It has long been our law that the jury is the
sole judge of the credibility of the witnesses and responsible for resolving conﬂicts in the
testimony.” (citing State v. Matushefske, 215 A.2d 443, 448-49 (Del. Super. Ct. 1965)».

54

was no objection at trial, the absence of an accomplice liability instruction related

to Bishop’s testimony will be reviewed for plain error.103

104

In Brooks v. State, this Court held that a trial court must give a speciﬁc

Bland105 instruction to the jury any time an accomplice witness testiﬁes.106 “A

witness qualiﬁes as an accomplice if he or she ﬁts the deﬁnition of one, whether

“4’

t.”107 An accomplice is a person that, 1ntending to

charged as an accomplice or no
promote or facilitate the commission of [an] offense . . . aids or attempts to aid
[another] person in committing it.’”108 An accomplice need not have speciﬁcally

intended the crime, so long as the result was a “foreseeable consequence” of the

wrongful conduct.109

“’3 Brooks, 40 A.3d at 350.

“’4 Id. at 348.

105 Bland v. State, 263 A.2d 286, 289-90 (Del. 1970).

106 Brooks, 40 A.3d at 350. The speciﬁc instruction reads:
A portion of the evidence presented by the State is the testimony of admitted
participants in the crime with which these defendants are charged. For obvious
reasons, the testimony of an alleged accomplice should be examined by you with
more care and caution than the testimony of a witness who did not participate in
the crime charged. This rule becomes particularly important when there is
nothing in the evidence, direct or circumstantial, to corroborate the alleged
accomplices’ accusation that these defendants participated in the crime. Without
such corroboration, you should not ﬁnd the defendants guilty unless, after careﬁll
examination of the alleged accomplices’ testimony, you are satisﬁed beyond a
reasonable doubt that it is true and you may safely rely upon it. Of COurse, if you
are so satisﬁed, you would be justiﬁed in relying upon it, despite the lack of
corroboration, and in ﬁnding the defendants guilty.

Id. (citing Bland, 263 A.2d at 289-90).

107 Id. (footnote omitted).

108 Erskine v. State, 4 A.3d 391, 394 (Del. 2010) (quoting 11 Del. C. § 271(2)b.).

“’9 Claudio, 585 A.2d at 1282 (citing Hooks, 416 A.2d at 197).

55

The record reﬂects that Bishop was not an accomplice to McCoy’s crimes.
Bishop did not aid or attempt to aid McCoy with the intention of promoting the
commission of James Munford’s murder, or any other crime. Although Bishop
told conﬂicting stories about who he gave his mother’s gun to after he stole it,
Bishop never told police that he had any knowledge of McCoy’s criminal plan or
that he gave McCoy his mother’s gun to help facilitate McCoy’s criminal actions.
Instead, Bishop testiﬁed that he merely gave the gun to McCoy to hold for him,
and that he had thereafter attempted to retrieve the gun from McCoy. McCoy
testiﬁed that Bishop never gave him the gun:

Pertaining to the Talon Bishop, he did in fact call me trying to
get the weapon back; but the way he said it was wrong. He
brought the ﬁrearm out to Rodney Village to show it off and
some people took it from him. Being that he knows I am from
the area; I know the people, he came to me and asking me could

I try to get it back. I attempted to get it back; and I wasn’t able
to.

The fact that Bishop stole the gun from his mother does not make him an
accomplice to McCoy’s subsequent criminal acts. Similarly, the fact that he gave
McCoy the gun to hold, Without any knowledge of McCoy’s criminal intent, does
not make him an accomplice because the consequences of his actions were
unforeseeable. Thus, McCoy’s argument that an accomplice testimony instruction

should have been given, as to Bishop,'is without merit.

56

We also note that the accomplice testimony instruction was read to the jury
twice (when two other witnesses testiﬁed) before Bishop testified; McCoy repeated
the language of the instruction in his closing arguments; and the judge recited the
instruction once more before the jury deliberated. The jury was warned multiple
times about the reliability of accomplice testimony. Thus, even if Bishop was an
accomplice, it was not a “manifest injustice” that the jury did not hear the same
instruction one additional time.

Death Penalty Statute Upheld

McCoy contends that, in light of the United States Supreme Court’s decision
in Alleyne v. United States,110 Delaware’s death penalty statute, 11 Del. C. §
4209,111 violates the Fourteenth and the Sixth Amendments to the United States
Constitution by authorizing a judge to determine mitigating circumstances and
whether the aggravating factors outweigh the mitigating factors. The State
contends Alleyne is inapplicable to this case and has no effect on the
constitutionality of § 4209. We review claims of a constitutional violation de
700120.112

11 Del. C. § 4209 states: “Any person who is convicted of ﬁrst-degree

murder for an offense that was committed after the person had reached the person’s

110133 s. Ct. 2151 (2013).

1“ 11 Del. C. 4209(a).

112 Zebroski v. State, 12 A.3d 1115, 1119 (Del. 2010) (citing Hall v. State, 788 A.2d 118, 123
(Del. 2001)). »

57

eighteenth birthday shall be punished by death or by imprisonment for the
remainder of the person’s natural life. . . .” In order to determine whether Alleyne
v. United States renders § 4209 unconstitutional under the Fourteenth and Sixth
Amendments to the Constitution we, must brieﬂy examine the Supreme Court’s
decision in Ring v. Arizona.113 In Ring, the defendant was convicted of ﬁrst-degree
murder by a jury of his peers. Pursuant to the then-current Arizona death penalty
statute, the trial judge alone determined the presence or absence of aggravating
factors for the imposition of the defendant’s death.114 The trial judge found that the
aggravating factors outweighed the mitigating factors and sentenced the defendant
to death.115 The Supreme Court reversed, holding that the Arizona statute violated
the defendant’s Sixth Amendment right to a jury trial in capital prosecutions.116 In
so holding, the Court instructed that “[c]apital defendants, no less than non—capital
defendants . . . are entitled to a jury ﬁnding of any fact on which the legislature
conditions an increase in their maximum punishment.”117

After the Supreme Court’s decision in Ring, 11 Del C. § 4209 was amended.

This Court upheld the amended statute as constitutional in Brice v. State.118 In

Brice, we found that Ring “does not . . . require that the jury ﬁnd every fact relied

“3 Ring v. State, 536 US. 584 (2002).

“4 Id. at 588.

“5 Id. at 594.

“6 Id. at 609.

“7 Id. at 589.

“8 Brice v. State, 815 A.2d 314 (Del. 2003).

58

upon by the sentencing judge in the imposition of the sentence.

state:

119

We went on to

Under the 2002 Statute, the sentencing judge retains exclusive
responsibility for weighing the aggravating and mitigating
factors, and for the ultimate sentencing decision. Once the jury
determines that a statutory aggravating factor exists, the

defendant becomes death eligible.

Although a judge cannot

sentence a defendant to death without ﬁnding that the
aggravating factors outweigh the mitigating factors, it is not that
determination that increases the maximum punishment. Rather,
the maximum punishment is increased by the ﬁnding of the
statutory aggravator. At that point a judge can sentence a
defendant to death, but only if the judge ﬁnds that the
aggravating factors outweigh the mitigating factors. Therefore,
the weighing of aggravating circumstances against mitigating
circumstances does not increase the punishment. Rather, it
ensures that the punishment imposed is appropriate and

proportional.120

In Alleyne v. United States, the issue revolved around a federal statute that

deﬁned the minimum mandatory sentence for using or carrying a ﬁrearm in

relation to a crime of violence. 121 Under the statute, the minimum sentence was

ﬁve years, but the sentence increased to seven years if a weapon was brandished

during the commission of the crime.122 The jury convicted the defendant of “using

or carrying” a ﬁrearm while committing a robbery, but did not ﬁnd that the

defendant had brandished a weapon during the commission of the robberym

“9 Id. at 322.
120 Id. (footnote omitted) (citation omitted).
12‘Alleyne, 133 s. Ct. at 2156.
122
Idaho
123 I

59

Thus, when the trial judge determined, in his own discretion, that the defendant
had brandished a weapon and recommended a seven-year sentence, the defendant
objected. He argued that the verdict made clear that jury did not ﬁnd brandishing
beyond a reasonable doubt and that he was subject only to the 5-year minimum for
“us[ing] or carr[ying] a ﬁrearm.”124 Despite his objection, the trial court sentenced
the defendant to seven years and the decision was afﬁrmed by the Court of

125

Appeals. The Supreme Court of the United States, however, reversed the
judgment. The Court held that any fact that increases a mandatory minimum for a
sentence is an “element” of the offense that has to be found by the jury.126
Signiﬁcantly, however, the Court was careful to note: “Our ruling today does not
mean that any fact that inﬂuences judicial discretion must be found by a jury. We
have long recognized that broad sentencing discretion, informed by judicial
factﬁnding, does not violate the Sixth Amendment.”127

McCoy contends the holding in Alleyne renders 11 Del. C. § 4209
unconstitutional. He argues that it is the jury that must make the decision as to
whether aggravating factors exist to increase the punishment of a defendant.

McCoy’s argument is misplaced. The holding set forth by the Supreme Court in

Alleyne does not affect the constitutionality of 11 Del. C. § 4209 for the reasons we

124 

125101-

‘26 Id. at 2161-63.
127 Id. at 2163.

60

mother and several others. White testiﬁed that McCoy burned the clothing they
wore during the shooting. The police later recovered partially burnt clothing from
McCoy’s backyard.

White and Williams both testiﬁed that after the shooting occurred, McCoy
sent his sister, Darya White, to accompany Williams back to McCoy’s home.
Williams claimed to the police at one point that she had been kidnapped by
McCoy, but later admitted that she went to McCoy’s home with Darya willingly.
Multiple witnesses corroborated Willi-ams’ testimony that she spent the next two or
three days at White and McCoy’s home, including McCoy’s mother, sister, and
White.

Williams testiﬁed that she felt threatened by McCoy, and did not eat or use
the bathroom while she was a guest at his home. But McCoy’s mother and Darya
both testiﬁed that Williams ate, asked for cigarettes, and watched television with
the family. Williams also continued to send text messages to McCoy after she left
his house.

The gun used in the murder was never recovered, but Loretta Williams (no
relation to Rekeisha) reported her .38 Taurus Revolver stolen shortly after the
shooting. Her son, Talan Bishop (“Bishop”), testiﬁed at trial that he took the gun
and several bullets from his mother, intending to protect a friend, Abdul Bumbrey.

Bishop gave the gun to McCoy on May 2 because he needed someone to hold it

explained in Brice. Speciﬁcally, under § 4209, it is the jury that determines
whether aggravating factors exist to increase the punishment of the defendant, not
the trial judge. Thus, unlike the statute at issue in Alleyne, the trial judge does not
have sole discretion to increase the defendant’s sentence. Accordingly, McCoy’s
ﬁnal argument is Without merit.

Conclusion

The Superior Court’s judgment of convictions is reversed and McCoy’s
death sentences are vacated. This matter is remanded to the Superior Court for

further proceedings in accordance with this opinion.

61

while he accompanied Bumbrey’s girlfriend, who did not want the gun in the
presence of her child. Bishop testiﬁed that he believed McCoy would return the
gun, but that McCoy told him that he had thrown it into a bush because he saw
police in the area.

It was not clear from Bishop’s testimony when McCoy indicated he had
disposed of the gun. Bishop initially lied to the police about what he had done
with the gun. He testiﬁed at trial that he lied to give McCoy time to retrieve the
gun because he believed McCoy was still planning to return it to him. Although
the State’s ﬁrearms expert, Carl Rone, could not say with certainty which speciﬁc
gun was used to shoot Munford, he concluded that the .38 caliber bullet that killed
Munford could have been ﬁred from either a .38 or .357 ﬁrearm, including Loretta
Williams’ missing Taurus.

There is no dispute that after the shooting, McCoy retained possession of
Munford’s ecstasy pills. White testiﬁed that the pills were stored in two plastic
sandwich bags in a gray lunch bag. Two other witnesses corroborated White’s
testimony regarding the plastic bags: McCoy’s friend, Da’Janiel Smith, and
McCoy’s then-girlfriend Agealena Sauls. Williams also corroborated White’s

testimony regarding the gray lunch bag.

McCoy’s Version of Events

McCoy testiﬁed in his own defense that he had not been at the bowling alley
at all on the night of May 4. He claims that he was at home getting ready for the
evening when the shooting took place, although no witnesses corroborated his
account. His theory at trial was that White and Williams had a previous sexual
relationship, and had conspired for White to kill Munford and frame McCoy for
the murder.

McCoy asserted at trial that on the day of the shooting, he conducted a non-
violent transaction with Williams in which he paid for and received Munford’s
ecstasy pills. McCoy testiﬁed that Williams told him she was going to meet with
White later that night, but then contacted him because she was unable to reach
White and he had not appeared as promised. McCoy then sent Darya to pick up
Williams because Williams was nervous about the heavy presence of police
ofﬁcers outside.

McCoy testiﬁed that White confessed to him that he had killed Munford.
McCoy’s sister, Darya White, also testiﬁed that White admitted to her that he had
“bagged a body,” but that he did not elaborate beyond that during their

conversation.

0th er Evidence

There was little physical or forensic evidence to support either the
prosecution or defense’s theory. DNA swabs taken from Munford’s vehicle did
not match Munford, McCoy or White. Fingerprints lifted from the vehicle also did
not match McCoy’s or White’s. The police never found the gun used in the
shooting.

The bowling alley’s motion sensitive surveillance Video captured two men
approaching a vehicle, one of whom walks to the front of the vehicle. The driver’s
side door opens and Munford exits. It appears that a struggle takes place before
Munford begins running. The quality of the picture was not sufﬁcient for the
police to recognize any individual, but White identiﬁed himself as the man in the
front of the vehicle, although he claimed he did not ﬁght with Munford. The video
does not capture what happens to the other man who had approached the vehicle,
nor does it show Williams at any point. There are a number of gaps in the video,
apparently because there had been no motion to trigger the camera.

Several independent witnesses testiﬁed for both the prosecution and defense.
Yves Hall testiﬁed that he heard a gunshot as he drove past the bowling alley, then
saw two men ﬁghting in front of the Suburban. He could not confirm if there were
others in the vehicle. Mary Skocik testiﬁed that she was walking near the bowling

alley when she heard “four loud cracks” that she thought were ﬁreworks.

10